Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “220 and 222” has been used to designate both “powder feed systems” and “power feed systems.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “power feed system,” but it is unclear what is being referred. The power feed system is also referred to as a “powder feed system” so it is unclear how the one system can perform both functions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carter (US 10443115).
Regarding claim 1, Carter discloses a system for additively manufacturing or repairing a superalloy component from a base material comprising (Col. 2 lines 11-10 apparatus for writing of single crystal super alloys): a laser metal deposition system comprising (Col. 3 lines 12-13 direct metal deposition, DMD powdered metal delivery system 30, Fig.6 : a laser energy source operably configured to direct a laser energy towards the base material for forming a melt pool thereon (Col. 4 line7 laser 26, Fig. 6) and for laser processing additive materials deposited into the melt pool for forming a layer of the additive materials on the base material (Col. 4 lines 22-23 melt pool 34 generated by laser 26); and a means for cooling the base material during laser processing (Col. 6 lines 1-4 cooling chamber 60, gas supply line 61 for providing cooling gas, to control temperature of substrate 23).
Regarding claim 2, Carter discloses the system of claim 1, wherein the additive material comprises at least one of a base metal powder and a braze metal powder (Col. 4 lines 20-25 introducing superalloy powder 32 to melt pool 34).
Regarding claim 3, Carter discloses the system of claim 1, wherein the means for cooling the base material is a cooling system comprising a vessel (Fig. 5-8 cooling chamber 60) adapted to support the base material during laser processing (Col. 5 lines 34-36 substrate positioned within cooling chamber 60, Fig. 5-8).
Regarding claim 8, Carter discloses the system of claim 1 wherein the LMD system further comprises: a deposition tool (Col. 4 lines 21-24 DMD powdered metal delivery system) operably connected to a power feed system and configured to deliver the additive materials for laser processing once deposited (Col. 4 lines 21-24 DMD powdered metal delivery system 30 for flowing a superalloy powder 32, Fig.3) .
Regarding claim 9, Carter discloses the system of claim 8 wherein the deposition tool is operably connected to the laser energy source for laser processing of the delivered additive materials (Col. 4 lines 7-10 laser 26 exiting DMD head 28).
Regarding claim 10, Carter discloses an additive manufacturing or repair method comprising: preparing a base material substrate for laser metal deposition processing (Col. 3 lines35-40 single-crystal structure is prepared) cooling the BMS to a temperature within a cooling temperature range resulting in a cooling effect of the BMS (Col. 2 lines 5-7 using a cooling source to adjust temperature of the substrate), and maintaining the temperature within the cooling temperature range (Col. 4 lines 48-53 maintain constant melt pool temperature); while maintaining the temperature of the BMS or upon achieving the cooling temperature range (Col. 4 lines 48-53 maintain constant melt pool temperature); commencing LMD processing of the BMS by melting at least portions of the BMS and depositing additive 
Regarding claim 11, Carter discloses wherein the step of preparing the BMS includes providing the BMS in a vessel, and wherein a cooling means is operably connected to the vessel for cooling the BMS to within the cooling temperature range (Col. 5 lines 34-36 substrate positioned within cooling chamber 60, Fig. 5-8) 
Regarding claim 12, Carter discloses the method of claim 11 wherein the cooling means comprises a cooling medium distribution system operably connected to the vessel (Col. 6 lines 1-4 cooling chamber 60, gas supply line 61) and configured to dispense a cooling medium into the vessel for cooling the BMS (Col. 6 lines 1-4 gas supply line 61 for providing cooling gas) and to control flow and content of the cooling medium to achieve a desired temperature within the cooling temperature range (Col. 6 lines 1-4 providing cooling gas to control temperature of substrate 23).
Regarding claim 16, Carter discloses the method of claim 10 wherein the additive materials comprise at least one of a base metal powder and a braze metal powder (Col. 4 lines 20-25 introducing superalloy powder 32 to melt pool 34).
Regarding claim 17, Carter discloses the method of claim 16 wherein the additive materials comprise a similar or a same chemical composition as the BMS (Col. 3 lines 58-63 both substrate and material deposited can be a nickel-based superalloy).
Regarding claim 19, Carter discloses the method of claim 10 wherein the base material is a superalloy base material (Col. 3 lines 58-63 both substrate and material deposited can be a nickel-based superalloy).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 10443115) as applied to claims 1 and 10 above, and further in view of Carbone (US 20050173380).
Regarding claim 4, Carter teaches the system of claim 3, wherein the vessel comprises an inlet (Col. 6 lines 1-4 cooling chamber 60, gas supply line 61) but is silent on an outlet for controlling a flow of the cooling medium therein.
However, Carbone teaches outlet for controlling a flow of the cooling medium therein (oil circulated out of vat and chamber to heat exchanger, Fig. 2).
Carter and Carbone are considered to be analogous to the claimed invention because they are in the same field of laser deposition systems. It would have been obvious to have Carter to incorporate the teachings of Carbone in order to have an outlet for controlling the flow od the cooling medium in order to regulate the flow of the liquid cooling medium, water, and oil used to cool the deposition surface (Carbone [0057]).
Regarding claim 5, Carter and Carbone teach the system of claim 4 but Carter is silent on wherein the means for dispensing the cooling medium is a pump system operably connected to at least the inlet of the vessel for dispensing the cooling medium therein.
However, Carbone teaches the means for dispensing the cooling medium is a pump system ([0057] electromagnetic pumps 204) operably connected to at least the inlet of the vessel for dispensing the cooling medium therein ([0057 liquid metal coolant dispersed to vat).
It would have been obvious to have modified Carter with the teachings of Carbone  to have a pump system to disperse a cooling medium in order to conduct heat away from the deposition surfaces (Carbone [0057]).
Regarding claim 6, Carter and Carbone teach the system of claim 5 and Carter teaches a controller for controlling the flow and content of the cooling medium to achieve a desired cooling temperature (Col. 6 lines 5-8 controller adjusts the flow of cooling gas to cooling chamber 60) but is silent on wherein the pump system comprises a pump connected to the inlet for dispensing the cooling medium.
However, Carbone teaches wherein the pump system comprises a pump connected to the inlet for dispensing the cooling medium ([0057] electromagnetic pumps 204, supply liquid metal coolant to the vat).
It would have been obvious to have modified Carter with the teachings of Carbone to have a pump system connected to an inlet for dispersing a cooling medium in order to conduct heat away from the deposition surfaces (Carbone [0057]).
Regarding claim 7, Carter and Carbone teach the system of claim 6 and Carter discloses further comprising a sensor system operably connected to the pump system for sensing a temperature of at least one of the base material and cooling medium within the vessel (Col. 4 lines 50-55 pyrometer 38, measure temperature of the melt pool 34) and for providing the sensed temperature to the controller (Col. 4 lines 52-58 pyrometer sends signal to controller) for controlling the flow and content to achieve the desired cooling temperature and for maintaining the desired cooling temperature to release welding 
Regarding claim 13, Carter teaches the method of claim 12, and wherein the cooling medium distribution system controls the flow and content of the cooling medium in the vessel (Col. 6 lines 5-8 controller adjusts the flow of cooling gas to cooling chamber 60) but is silent on wherein the cooling medium distribution system comprises a pump system operably configured to dispense the cooling medium.
However, Carbone teaches the cooling medium distribution system comprises a pump system operably configured to dispense the cooling medium ([0057] electromagnetic pumps 204, supply liquid metal coolant to the vat).
It would have been obvious to have modified Carter with the teachings of Carbone to have a pump system for dispersing a cooling medium in order to conduct heat away from the deposition surfaces (Carbone [0057]).
Regarding claim 14, Carter and Carbone teach the method of claim 13 and Carter teaches wherein the cooling medium distribution system is operably connected to a sensor system configured for sensing one or more of a cooling medium temperature or a BMS temperature vessel (Col. 6 lines 18-23 pyrometer 38, measure temperature of the melt pool or a different device) and wherein the pump system adjusts the flow and content of the cooling medium based in part on temperatures sensed by the sensor system (Col. 6 lines 5-8 controller adjusts the flow of cooling gas to cooling chamber 60).

Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 10443115) as applied to claims 1 and 10 above, and further in view of Vos (US 10527362).
Regarding claim 15, Carter teaches the method of claim 12 but is silent on wherein the cooling medium is selected from one or more of liquid nitrogen, liquid argon and liquid helium.
However, Vos teaches the cooling medium is selected from one or more of liquid nitrogen, liquid argon and liquid helium (Col/ 7 lines 48-52 liquid nitrogen as a coolant).
Carter and Vos are considered to be analogous to the claimed invention because they are in the same field of laser deposition systems . It would have been obvious to have modified Carter to incorporate the teachings of Vos in order to use liquid nitrogen, liquid argon, or liquid helium as a cooling medium in order to provide thermal regulation and increase thermal efficiency for additive manufacturing (Vos Col. 7 lines 45-55). 
Regarding claim 18, Carter teaches the method of claim 10 but is silent on brazing the BMS or at least portions thereof to achieve a desired component.
However, Vos teaches brazing the BMS or at least portions thereof to achieve a desired component (Col. 3 lines 23-28 metal based brazing process)
It would have been obvious to have modified Carter with the teachings of Vos to braze portions of the base material in order to attach fins to a base plate with improved thermal conductivity (Vos Col. 3 lines 20-30).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        2/17/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761